DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed April 20, 2020. Claims 1-20 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “obtaining a merging priority of each vehicle in a merging area when receiving a first merge request from a first vehicle in the merging area or when determining that the first vehicle has entered the merging area; determining whether a first merging priority of the first vehicle is less than a second merging priority of a second vehicle in the merging area; sending a first instruction to the first vehicle when the second merging priority is greater than the first merging priority, wherein the first instruction instructs the first vehicle to slow down or to stop such that the second vehicle takes priority to merge; and sending a second instruction to the first vehicle when the second merging priority is less than or equal to the first merging priority, wherein the second instruction instructs the first vehicle to merge.”.
The limitations of claim 1 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a traffic controller” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “obtaining a merging priority of each vehicle in a merging area when receiving a first merge request from a first vehicle in the merging area or when determining that the first vehicle has entered the merging area” in the context of this claim encompasses the user the user manually or mentally observing a traffic officer and follow instructions from a traffic office on a road. Similarly, the limitation of “determining whether a first merging priority of the first vehicle is less than a second merging priority of a second vehicle in the merging area”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine by observing a traffic office, what vehicle has priority to pass over other vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Claim 16-20 are NOT rejected because they integrate the idea into a practical application by controlling movement of the vehicle automatically according to a control instruction.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 2-6 are also rejected for their dependency upon claim 1. Further, claims 12-15 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 7-8 and 16-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Harasaki et al, US 2019/0196500, hereinafter referred to as Harasaki.

Regarding claim 7, Harasaki discloses a vehicle merging method, implemented by a first vehicle, wherein the vehicle merging method comprises: 
sending a merge request to a traffic controller (See at least ¶ 8, “a plurality of traveling vehicles that travel on a track having an intersection in a form of either a branching part or a merging part, that transmit to the host controller a passage permission request for the intersection through which the traveling vehicle is scheduled to pass”); and 
performing first steps or seconds steps in response to the merge request, wherein the first steps comprise: 
receiving a first instruction from the traffic controller in response to the merge request, wherein the first instruction instructs the first vehicle to slow down or to stop; driving according to the first instruction (See at least ¶ 3, “The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position”), and 
wherein the second steps comprise: receiving a second instruction from the traffic controller, wherein the second instruction instructs the first vehicle to merge; and driving according to the second instruction (See at least ¶ 112, “the intersection controller 22 allows the first traveling vehicle (traveling vehicle 3b) to pass through the merging part 7 in priority to the other traveling vehicle 3 and suspends the passage permission for the second traveling vehicle”).

Regarding claim 8, Harasaki discloses the vehicle merging method of claim 7, further comprising sending feedback information to the traffic controller, wherein the feedback information indicates the first vehicle has merged (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the
communicator 25 of the "host controller", and the communicator 25 receives the state information”).

Regarding claim 16, Harasaki discloses a vehicle merging apparatus, comprising: a transceiver configured to: 
send a merge request to a traffic controller (See at least ¶ 8, “a plurality of traveling vehicles that travel on a track having an intersection in a form of either a branching part or a merging part, that transmit to the host controller a passage permission request for the intersection through which the traveling vehicle is scheduled to pass”); and 
receive a first instruction from the traffic controller, wherein the first instruction is for controlling a first vehicle to slow down or to stop (See at least ¶ 3, “The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position”); and 
receive a second instruction from the traffic controller, wherein the second instruction instructs the first vehicle to merge (See at least ¶ 112, “the intersection controller 22 allows the first traveling vehicle (traveling vehicle 3b) to pass through the merging part 7 in priority to the other traveling vehicle 3 and suspends the passage permission for the second traveling vehicle”); and 
a processor coupled to the transceiver and configured to: control the first vehicle to drive according to the first instruction; and control the first vehicle to drive according to the second instruction (See at least ¶ 57, “4. The host controller 4 generates a travel instruction on the basis of the state information received from the traveling vehicle 3. The traveling vehicle 3 travels on the track 2 upon receiving the travel instruction from the host controller 4. The travel instruction includes information on the traveling route on which the traveling vehicle 3 is scheduled to travel when transporting a predetermined load. The traveling route information is a piece of information that specifies at least a part of the traveling route from a departure point to a destination point of the traveling vehicle 3”), (See at least ¶ 64, “The controller 11 is mounted on the priority traveling vehicle 3a and controls each part of the traveling vehicle 3 upon receiving a travel instruction from the host controller 4”).

Regarding claim 17, Harasaki discloses the vehicle merging apparatus of claim 16, wherein the transceiver is further configured to send feedback information to the traffic controller, wherein the feedback information indicates the first vehicle has merged (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the communicator 25 of the "host controller", and the communicator 25 receives the state information”).

Regarding claim 18, Harasaki discloses the vehicle merging apparatus of claim 16, wherein the processor is further configured to generate a control parameter that implements automatic control on the first vehicle (See at least ¶ 64, “The controller 11 is mounted on the priority traveling vehicle 3a and controls each part of the traveling vehicle 3 upon receiving a travel instruction from the host controller 4”), (See at least ¶ 65, “The traveling controller 16 controls each part of the traveling vehicle 3 on the basis of the travel instruction stored in the memory storage 19. For example, the traveling controller 16 controls the driver 15 on the basis of a traveling route defined by the travel instruction and causes the traveling vehicle 3 to travel along the traveling route”).

Regarding claim 19, Harasaki discloses the vehicle merging apparatus of claim 16, wherein the processor is further configured to send feedback information to the traffic controller after receiving the first instruction, wherein the feedback information indicates that the first vehicle has merged (See at least  ¶ 87, “The communicator 18 of the traveling vehicle 3 transmits the state information SD to the communicator 25 of the host controller 4, and the communicator 25 receives the state information SD (passage permission request). The host controller 4 uses the received state information SD to update the state table ST (FIG. 3(8)) stored in the memory storage”), (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the communicator 25 of the "host controller", and the communicator 25 receives the state information”).

Regarding claim 20, Harasaki discloses the vehicle merging apparatus of claim 16, wherein the processor is further configured to send feedback information to the traffic controller after receiving the second instruction, wherein the feedback information indicates that the first vehicle has merged (See at least  ¶ 87, “The communicator 18 of the traveling vehicle 3 transmits the state information SD to the communicator 25 of the host controller 4, and the communicator 25 receives the state information SD (passage permission request). The host controller 4 uses the received state information SD to update the state table ST (FIG. 3(8)) stored in the memory storage”), (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the communicator 25 of the "host controller", and the communicator 25 receives the state information”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-6 and 9-15 are rejected under 35 U.S.C 103 as being unpatentable over Harasaki, in view of Tonguz et al, US 2017/0110011, further in view of Visintainer et al. US 2019/0001993, hereinafter referred to as Tonguz and Visintainer, respectively.

Regarding claim 1, Harasaki discloses a vehicle merging method, comprising: 
obtaining a merging priority of each vehicle in a merging area when receiving a first merge request from a first vehicle in the merging area or when determining that the first vehicle has entered the merging area (See at least fig 3B, ¶ 8, “a priority traveling vehicle selector that selects a priority traveling vehicle from the plurality of traveling vehicles”), (See at least fig 3B, ¶ 12, “the intersection controller may suspend transmission of the passage permission for the merging part to the second traveling vehicle by setting the traveling direction of the first traveling vehicle traveling toward the merging part as a priority direction”), (See at least fig 3B, ¶ 75, “The "priority" is a parameter assigned to each traveling vehicle 3. The intersection controller 22 controls passage of the intersection 5 to reduce time delay”); 
determining merging priority of the first vehicle, a second merging priority of a second vehicle in the merging area (See at least fig 3B, ¶ 8, “intersection controller that transmits the passage permission for the derived merging part to the first traveling vehicle in priority to a second traveling vehicle”), (See at least ¶ 75, “The priority setter 27 in FIG. 2 sets the priority on the basis of one or both of the type of load transported by the traveling vehicle 3 and the destination of the traveling vehicle 3”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”); 
sending a first instruction to the first vehicle when the second merging priority is greater than the first merging priority, wherein the first instruction instructs the first vehicle to slow down or to stop such that the second vehicle takes priority to merge (See at least ¶ 3, “The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position”); and 
sending a second instruction to the first vehicle when the second merging priority is less than or equal to the first merging priority, wherein the second instruction instructs the first vehicle to merge (See at least ¶ 75, “The priority setter 27 in FIG. 2 sets the priority on the basis of one or both of the type of load transported by the traveling vehicle 3 and the destination of the traveling vehicle 3”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”), (See at least ¶ 112, “the intersection controller 22 allows the first traveling vehicle (traveling vehicle 3b) to pass through the merging part 7 in priority to the other traveling vehicle 3 and suspends the passage permission for the second traveling vehicle”).
Harasaki fails to explicitly disclose a first merging priority of the first vehicle is less than a second merging priority of a second vehicle.
However, Tonguz teaches a first merging priority of the first vehicle is less than a second merging priority of a second vehicle (See at least ¶ 46, “DTC systems can include mechanisms that allow certain vehicles to have higher priority than other vehicles in having the right of way at intersections. This embodiment would, for example, facilitate and expedite the motion of priority vehicles through traffic in urban areas in the case of an emergency and/or in another type priority situation”), (See at least ¶ 49, “a number of algorithms that could be used for priority assignment, such as complex algorithms that analyze and account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency and/or a number of passengers, among other parameters, even a simple scheme (i.e., always granting priority to a priority vehicle when possible) can be quite effective”), (See at least ¶ 80, “Such a method may further comprise retrieving a priority level from the priority-request message and modifying the dynamic traffic control plan as a function of the priority level”), (The examiner notes that is known and conventional to assign priority levels to vehicles so when a couple of vehicle enter an intersection before merging, a control system is able to assign a respective priority regardless of whether one or the other entered the intersection first before merging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harasaki and include a first merging priority of the first vehicle is less than a second merging priority of a second vehicle as taught by Tonguz because it would allow the method to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 2, Harasaki discloses the vehicle merging method of claim 1, further comprising determining that the second merging priority is greater than the first merging priority when the second vehicle is merging ahead of the first vehicle in a travel direction of the first vehicle (See at least ¶ 75, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of other traveling vehicles 3…The traveling vehicle 3 the priority of which has been set higher than that of the other traveling vehicles 3 by the priority setter 27 is selected by the priority traveling vehicle selector 28 as the priority traveling vehicle”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”), (See at least ¶ 111, “When the priority direction is set to the second direction D2, as long as a predetermined
condition is satisfied, the intersection controller 22 sequentially grants a passage permission to each of traveling vehicles 3c to 3/ traveling from the second direction D2 toward the merging part 7”).

Regarding claim 3, Harasaki discloses the vehicle merging method of claim 1.
Harasaki fails to explicitly disclose determining that the second merging priority is greater than the first merging priority when a first right-of-way level of a first lane that the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking.
However, Tonguz teaches determining that the second merging priority is greater than the first merging priority when a first right-of-way level of a first lane that the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking (See at least ¶ 53, “the priority vehicle may announce its presence with a priority-request message (also referred to herein as a priority intersection control ("PIC") message) and request priority for right-of-way at the intersection by sending a priority-request message at step 220 to one or more proximate vehicles, such as an elected traffic coordinator.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harasaki and include determining that the second merging priority is greater than the first merging priority when a first right-of-way level of a first lane that the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking as taught by Tonguz because it would allow the method to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 4, Harasaki discloses the vehicle merging method of claim 1.
Harasaki fails to explicitly disclose wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the vehicle merging method further comprises determining that the second merging priority is greater than the first merging priority when receiving the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle.
However, Visintainer teaches wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the vehicle merging method further comprises determining that the second merging priority is greater than the first merging priority when receiving the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle (See at least ¶ 38, “Roundabout entry priorities (i.e. which vehicle enters first) are computed locally on the basis the priority evaluation list”), (See at least ¶ 31, “positioning and map-matching of digital maps for the purpose of establishing priorities at a roundabout junction and informing the driver in the event of a risk of collision and providing a priority indicator for negotiating the roundabout”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harasaki and include wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the vehicle merging method further comprises determining that the second merging priority is greater than the first merging priority when receiving the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle as taught by Visintainer because it would allow the method to provide a motor vehicle driver assistance system specifically designed to assist a motor vehicle driver in approaching and negotiating a roundabout (Visintainer ¶ 24).

Regarding claim 5, Harasaki discloses the vehicle merging method of claim 1. 
Harasaki fails to explicitly disclose further comprising: determining whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determining whether a last vehicle merging in the merging area has driven off the first lane when the first right-of-way level is the same as the second right-of-way level; and determining that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane.
However, Tonguz teaches further comprising: determining whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determining whether a last vehicle merging in the merging area has driven off the first lane when the first right-of-way level is the same as the second right-of-way level; and determining that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane (See at least ¶ 46, “DTC systems can include mechanisms that allow certain vehicles to have higher priority than other vehicles in having the right of way at intersections. This embodiment would, for example, facilitate and expedite the motion of priority vehicles through traffic in urban areas in the case of an emergency and/or in another type priority situation.”), (See at least ¶ 53, “the priority vehicle may announce its presence with a priority-request message (also referred to herein as a priority intersection control ("PIC") message) and request priority for right-of-way at the intersection by sending a priority-request message at step 220 to one or more proximate vehicles, such as an elected traffic coordinator.”), (See at least ¶ 33, “the potential-travel-priority conflict zone can include road intersections, such as a traditional road intersection, controlled-access roadway entrance- and exit-ramps, merging traffic lanes, and rail crossings and junctures, among others…such travel routes can include, but are not limited to, a one-way street, a two-lane road with anti-parallel lanes, or even a parking lot”), (See at least ¶ 46, “the DTC system may weight the travel directions and/or lanes containing mass-transit vehicles in a manner that allows each of those travel directions and/or lanes to clear more quickly than they would if a non-priority vehicle were present in place of each mass-transit vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harasaki and include determining whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determining whether a last vehicle merging in the merging area has driven off the first lane when the first right-of-way level is the same as the second right-of-way level; and determining that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane as taught by Tonguz because it would allow the method to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 6, Harasaki discloses the vehicle merging method of claim 1, further comprising receiving feedback information from the first vehicle, wherein the feedback information indicates that the first vehicle has merged (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the
communicator 25 of the "host controller", and the communicator 25 receives the state information”).

Regarding claim 9, Harasaki discloses a vehicle merging apparatus, comprising: 
a transceiver configured to receive a first merge request from a first vehicle (See at least ¶ 57, “The traveling vehicle 3 transmits state information of the traveling vehicle 3 ( described later with reference to FIG. 3(A)) to the host controller 4. The host controller 4 generates a travel instruction on the basis of the state information received from the traveling vehicle 3”); and 
send a first instruction to the first vehicle (See at least ¶ 60, “The host controller 4 determines (controls) whether or not to permit passage (travel) through the intersection 5 for the traveling vehicle 3 scheduled to pass (scheduled to travel) through the intersection 5. The traveling vehicle 3 passes through the intersection 5 when passage through the intersection 5 is permitted by the host controller 4.”); and 
a processor coupled to the transceiver and configured to: 
obtain a merging priority of each vehicle in a merging area when the transceiver receives the first merge request or when the first vehicle has entered the merging area (See at least fig 3B, ¶ 8, “a priority traveling vehicle selector that selects a priority traveling vehicle from the plurality of traveling vehicles”), (See at least fig 3B, ¶ 12, “the intersection controller may suspend transmission of the passage permission for the merging part to the second traveling vehicle by setting the traveling direction of the first traveling vehicle traveling toward the merging part as a priority direction”), (See at least fig 3B, ¶ 75, “The "priority" is a parameter assigned to each traveling vehicle 3. The intersection controller 22 controls passage of the intersection 5 to reduce time delay”); 
determine whether a merging priority in the merging area; and determine the first instruction (See at least fig 3B, ¶ 8, “intersection controller that transmits the passage permission for the derived merging part to the first traveling vehicle in priority to a second traveling vehicle”), (See at least ¶ 75, “The priority setter 27 in FIG. 2 sets the priority on the basis of one or both of the type of load transported by the traveling vehicle 3 and the destination of the traveling vehicle 3”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”);
determine a second instruction, and wherein the transceiver is further configured to: send the first instruction to the first vehicle when the second merging priority is greater than the first merging priority, wherein the first instruction instructs the first vehicle to slow down or to stop such that the second vehicle takes priority to merge (See at least ¶ 3, “The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position”); and 
send the second instruction to the first vehicle when the second merging priority is less than the first merging priority, wherein the second instruction instructs the first vehicle to merge (See at least ¶ 75, “The priority setter 27 in FIG. 2 sets the priority on the basis of one or both of the type of load transported by the traveling vehicle 3 and the destination of the traveling vehicle 3”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”), (See at least ¶ 112, “the intersection controller 22 allows the first traveling vehicle (traveling vehicle 3b) to pass through the merging part 7 in priority to the other traveling vehicle 3 and suspends the passage permission for the second traveling vehicle”).
Harasaki fails to explicitly disclose a first merging priority of the first vehicle is less than a second merging priority of a second vehicle.
However, Tonguz teaches a first merging priority of the first vehicle is less than a second merging priority of a second vehicle (See at least ¶ 46, “DTC systems can include mechanisms that allow certain vehicles to have higher priority than other vehicles in having the right of way at intersections. This embodiment would, for example, facilitate and expedite the motion of priority vehicles through traffic in urban areas in the case of an emergency and/or in another type priority situation”), (See at least ¶ 49, “a number of algorithms that could be used for priority assignment, such as complex algorithms that analyze and account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency and/or a number of passengers, among other parameters, even a simple scheme (i.e., always granting priority to a priority vehicle when possible) can be quite effective”), (See at least ¶ 80, “Such a method may further comprise retrieving a priority level from the priority-request message and modifying the dynamic traffic control plan as a function of the priority level”), (The examiner notes that is known and conventional to assign priority levels to vehicles so when a couple of vehicle enter an intersection before merging, a control system is able to assign a respective priority regardless of whether one or the other entered the intersection first before merging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harasaki and include a first merging priority of the first vehicle is less than a second merging priority of a second vehicle as taught by Tonguz because it would allow the system to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 10, Harasaki discloses the vehicle merging apparatus of claim 9, wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when the second vehicle is merging ahead of the first vehicle in a travel direction of the first vehicle (See at least ¶ 75, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of other traveling vehicles 3…The traveling vehicle 3 the priority of which has been set higher than that of the other traveling vehicles 3 by the priority setter 27 is selected by the priority traveling vehicle selector 28 as the priority traveling vehicle”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”), (See at least ¶ 111, “When the priority direction is set to the second direction D2, as long as a predetermined condition is satisfied, the intersection controller 22 sequentially grants a passage permission to each of traveling vehicles 3c to 3/ traveling from the second direction D2 toward the merging part 7”).

Regarding claim 11, Harasaki discloses the vehicle merging apparatus of claim 9. 
Harasaki fails to explicitly disclose wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when a first right- of-way level of a first lane the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking.
However, Tonguz teaches wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when a first right- of-way level of a first lane the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking  (See at least ¶ 53, “the priority vehicle may announce its presence with a priority-request message (also referred to herein as a priority intersection control ("PIC") message) and request priority for right-of-way at the intersection by sending a priority-request message at step 220 to one or more proximate vehicles, such as an elected traffic coordinator.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harasaki and include wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when a first right- of-way level of a first lane the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking as taught by Tonguz because it would allow the system to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 12, Harasaki discloses the vehicle merging apparatus of claim 9.
Harasaki fails to explicitly disclose wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when the transceiver receives the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle.
However, Visintainer teaches wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when the transceiver receives the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle (See at least ¶ 38, “Roundabout entry priorities (i.e. which vehicle enters first) are computed locally on the basis the priority evaluation list”), (See at least ¶ 31, “positioning and map-matching of digital maps for the purpose of establishing priorities at a roundabout junction and informing the driver in the event of a risk of collision and providing a priority indicator for negotiating the roundabout”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harasaki and include wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when the transceiver receives the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle as taught by Visintainer because it would allow the system to provide a motor vehicle driver assistance system specifically designed to assist a motor vehicle driver in approaching and negotiating a roundabout (Visintainer ¶ 24).

Regarding claim 13, Harasaki discloses the vehicle merging apparatus of claim 9. 
Harasaki fails to explicitly disclose wherein the processor is further configured to: determine whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determine whether a last vehicle merging in the merging area drives off the first lane when the first right-of-way level is the same as the second right-of-way level; and determine that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane.
However, Tonguz teaches wherein the processor is further configured to: determine whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determine whether a last vehicle merging in the merging area drives off the first lane when the first right-of-way level is the same as the second right-of-way level; and determine that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane (See at least ¶ 46, “DTC systems can include mechanisms that allow certain vehicles to have higher priority than other vehicles in having the right of way at intersections. This embodiment would, for example, facilitate and expedite the motion of priority vehicles through traffic in urban areas in the case of an emergency and/or in another type priority situation.”), (See at least ¶ 53, “the priority vehicle may announce its presence with a priority-request message (also referred to herein as a priority intersection control ("PIC") message) and request priority for right-of-way at the intersection by sending a priority-request message at step 220 to one or more proximate vehicles, such as an elected traffic coordinator.”), (See at least ¶ 33, “the potential-travel-priority conflict zone can include road intersections, such as a traditional road intersection, controlled-access roadway entrance- and exit-ramps, merging traffic lanes, and rail crossings and junctures, among others…such travel routes can include, but are not limited to, a one-way street, a two-lane road with anti-parallel lanes, or even a parking lot”), (See at least ¶ 46, “the DTC system may weight the travel directions and/or lanes containing mass-transit vehicles in a manner that allows each of those travel directions and/or lanes to clear more quickly than they would if a non-priority vehicle were present in place of each mass-transit vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harasaki and include wherein the processor is further configured to: determine whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determine whether a last vehicle merging in the merging area drives off the first lane when the first right-of-way level is the same as the second right-of-way level; and determine that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane as taught by Tonguz because it would allow the system to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 14, Harasaki discloses the vehicle merging apparatus of claim 9, wherein the transceiver is further configured to receive feedback information from the first vehicle, wherein the feedback information indicates the first vehicle has merged (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the communicator 25 of the "host controller", and the communicator 25 receives the state information”).

Regarding claim 15, Harasaki discloses the vehicle merging apparatus of claim 9, wherein the processor is further configured to obtain travel information of a plurality of vehicles in the merging area, wherein the travel information includes travel statuses, locations, travel speeds, and travel intentions (See at least fig 3A, ¶ 68, “The traveling controller 16 uses information stored in the memory storage 19 to generate state information SD of the traveling vehicle 3 (see FIG. 3(A)). In the example of FIG. 3(A), the state information SD includes holding information (TS), current location (Pa), destination (Pb), traveling state (VS), load state (LS), forward state (FS), and passage permission request (CN).”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665